

115 HR 2607 IH: Flood Protection Act
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2607IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Curbelo of Florida (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Coastal Zone Management Act of 1972 to authorize grants for frequent and chronic
			 coastal flooding mitigation and adaptation infrastructure projects.
	
 1.Short titleThis Act may be cited as the Flood Protection Act. 2.Frequent and chronic coastal flooding mitigation and adaptation infrastructure projectsThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by redesignating sections 318 and 319 as sections 320 and 321, and by inserting after section 317 the following:
			
				318.Frequent and chronic coastal flooding mitigation and adaptation infrastructure projects
 (a)In generalThe Secretary may make grants to State and local governments for federally recognized Indian Tribes for frequent and chronic coastal flooding mitigation and adaptation infrastructure projects.
 (b)Authorized usesAmounts provided as a grant under this section may be used for any of the following: (1)Adaptation of existing infrastructure, including enhancements to both built and natural environments.
 (2)Maintenance and updating of existing frequent and chronic coastal flood risk reduction infrastructure, such as gravity drainage structures, road elevation, bulkheads, gates, and floodwalls.
 (3)Increasing waterfront resilience to frequent and chronic coastal flooding, including creation of bulkheads, dune enhancement, beach renourishment, and levees.
 (4)Improvements to diversion, removal, and storage infrastructure to reduce risks caused by frequent and chronic coastal flooding.
 (5)Innovative methods to reduce risks caused by chronic flooding along street infrastructure systems, including canal streets, absorbent streets, floodable parks, and underground cisterns.
 (c)Limitation on project eligibilityA project shall not be eligible for funding under this section if it will have any long-term negative impact on important ecological functions and habitat or existing natural coastal protection features and functions.
 (d)PriorityIn making grants under this section the Secretary shall give priority to the following: (1)Protecting areas the elevation of which is not greater than 10 feet above mean low tide.
 (2)Protecting critical infrastructure, as that term is defined in Homeland Security Presidential Directive 7 as issued December 17, 2003.
 (e)Joint applicationTwo or more contiguous local governments or Tribes may jointly apply for, and receive, a grant under this section.
					(f)Cost sharing
 (1)Limitation on Federal shareThe Federal share of the cost of any activity carried out with a grant under this section shall not exceed 90 percent of the cost of such activity.
 (2)Non-Federal shareThe Secretary shall apply to the non-Federal share of an activity carried out with a grant under this section the amount of funds, and the fair market value of property and services, provided by non-Federal sources and used for the activity.
 (g)ReportsEach recipient of a grant under this section shall report annually to the Secretary on progress made on the project carried out with the grant.
 (h)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Secretary $3,000,000,000 for each of fiscal years 2018 through 2024.
					.
		